Appellant again urges that because he wrote in her presence the unsigned letter which was delivered to the prosecuting witness, and his case is not covered by the Statute. We are unable to follow his reasoning. If the Statute only intended to punish for the concealment of the identity of the writer, one would go free who delivered a scurrilous unsigned letter but informed the recipient who wrote it. The language of the Statute is plain and unambiguous. A letter which has no name signed, is anonymous.
The rules of construction laid down in Bradfield's case, supra, are inserted in that opinion to make plain the court's conclusion that he who writes and personally delivers a defamatory, *Page 563 
anonymous letter or written instrument of some character, is within the comprehension of the Statute. We are in accord with said rules and believe them intended to punish any person evil enough to write and send or deliver a written instrument reflecting upon the integrity, chastity, virtue, good character or reputation of the addressee, who was also cowardly enough to refuse to put his name to the document, so that he might unquestionably be called upon to answer for his act. One who signs a document of any character has less chance to escape whatever consequences may be entailed by its execution or delivery than he who thus refuses to identify himself but writes anonymously. We do not think the question at all material as to when, where or how he writes or makes the written instrument. If he sends it or delivers it to the person for whom it is intended, and it is unsigned, and of the character referred to in the Statute, he should be punished.
The motion for rehearing will be overruled.
Overruled.